 1   JACQUELINE A. FORSLUND
     Forslund Law, LLC
 2   CSBN 154575
 3
     P.O. Box 4476
     Sunriver, OR 97707
 4   Telephone:    541-419-0074
     Fax:          541-593-4452
 5   Email:        jaf@forslundlaw.com
 6
     Attorney for Plaintiff
 7

 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA

10   EDWARD CRANE,                       )                 Case No. 1:19-CV-00192-SKO
                                         )
11         Plaintiff                     )                 STIPULATION AND
                                         )                 ORDER FOR EXTENSION OF TIME
12
     v.                                  )                 TO FILE PLAINTIFF'S OPENING BRIEF
13                                       )
     ANDREW M. SAUL,                     )
14   Commissioner of Social Security,    )
                                         )
15
           Defendant                     )
16                                       )
     ____________________________________)
17
             IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
18

19   the time 30 Days to November 4 for Plaintiff to file his Opening Brief, in accordance with the Court’s

20   Scheduling Order. This is Plaintiff's first request for an extension. It is requested due to a backlog in
21
     Plaintiff’s counsel’s workload.
22

23

24

25

26

27

28

     Crane v. Saul                       Stipulation and Order         E.D. Cal. 1:19-cv-00191-SKO
 1           The parties further stipulate that the Court’s Scheduling Order be modified accordingly.
 2

 3

 4

 5

 6
                                                  Respectfully submitted,

 7

 8   Date: October 3, 2019                        JACQUELINE A. FORSLUND
 9
                                                  Attorney at Law

10
                                                  /s/Jacqueline A. Forslund
11                                                JACQUELINE A. FORSLUND
12
                                                  Attorney for Plaintiff
13

14
     Date: October 3, 2019                        MCGREGOR W. SCOTT
15
                                                  United States Attorney
16                                                DEBORAH STACHEL
                                                  Regional Chief Counsel, Region IX
17                                                Social Security Administration
18
                                                  /s/Allison J. Cheung
19                                                ALLISON J. CHEUNG
                                                  Special Assistant United States Attorney
20                                                *By email authorization
21
                                                  Attorney for Defendant
22

23

24

25

26

27

28

     Crane v. Saul                      Stipulation and Order        E.D. Cal. 1:19-cv-00191-SKO
 1                                                    ORDER
 2            Pursuant to the parties’ above stipulation, (Doc. 12), for good cause shown, Plaintiff shall file
 3
     his opening brief by no later than November 4, 2019. All other deadlines in the scheduling order,
 4
     (Doc. 5), are hereby modified accordingly.
 5

 6
     IT IS SO ORDERED.
 7

 8
     Dated:     October 3, 2019                                     /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Crane v. Saul                        Stipulation and Order           E.D. Cal. 1:19-cv-00191-SKO
